DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the solar cell, input and exhaust and/or ventilator and/or air purifying filter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).\
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of copending Application No. 17/143,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claims 1 and 13 of the pending application and claim 2 of ‘013, each discloses a roof window system, a ventilation unit, at least one frame, a frame plane, a pane, a top frame member, bottom frame member, side members, a window structure, a frame opening, an interior side, an exterior side, an inner side, a outer side, a ventilation panel, and at least the capability of meeting the statements of intended use.  
Re claim 6 of the pending application and claim 2 of ‘013, each discloses a  lining panel.  
Re claim 14 of the pending application and claim 12 of ‘013, each discloses a method, a roof window system, a ventilation unit, at least one frame, a frame plane, a pane, a top frame member, bottom frame member, side members, arranging a housing, allowing air to pass through, and at least the capability of meeting the statements of intended use.  
Claims 2-5, 7-12, 15-17 are rejected as being dependent on a rejected claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “primarily adjacent” in line 16 which is a relative term which renders the claim indefinite. The term “primarily adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is sufficiently adjacent to be primarily adjacent for one of ordinary skill may not be for another ,and thus, the scope is unclear.  For the purposes of this examination, this language will be interpreted as “adjacent.”
Re claim 10, claim 10 recites, “the corresponding sash member” and “the direction” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a corresponding sash member” and “a direction” and will be interpreted as such.  
Re claim 13, claim 13 recites, “primarily arranged” in line 14 which is a relative term which renders the claim indefinite. The term “primarily arranged” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is sufficiently arranged to be primarily arranged for one of ordinary skill may not be for another, and thus, the scope is unclear.  For the purposes of this examination, this language will be interpreted as “arranged.”
Re claim 14, claim 14 recites, “it” in the second to last clause.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the ventilation panel” and will be interpreted as such.  
Claims 2-9, 11-12, 15-17 are rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-12, 14-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fakro (WO 2008/133539).
Re claim 1, Fakro discloses a roof window system (Fig. 1) configured for being mounted in an opening in a roof structure of a building (Fig. 1 is capable of use in an opening in a roof of a building, as it is drawn to a roof window), said roof window system including a ventilation unit (3-5) configured for being mounted adjacent to a roof window (unlabeled pane adjacent 2) and adapted for providing ventilation of an interior of the building (interior to 1) in which the roof window (Fig. 1) is mounted (Fig. 1), 
where said roof window (1) comprises at least one frame (1) defining a frame plane (Fig. 2) and including a pane (Fig. 1, unlabeled) mounted in said at least one frame (1), 
the at least one frame (1) comprising a top frame member (top member of 1) intended for being located highest in a the mounted state (top member of 1 is capable of being mounted in a highest state) when seen in a direction of inclination of the roof structure (as this is optional/conditional due to “when”), a bottom frame member (bottom member of 1) opposite the top frame member (top member of 1), and two side frame members (side members of 1) extending between the top frame member (top member of 1) and the bottom frame member (bottom member of 1), said top frame member (top member of 1), said bottom frame member (bottom member of 1) and said two side frame members (side members of 1) together form a window structure (1) delimiting a frame opening (within 1) and each having an interior side (interior side of 1) intended for facing an the interior in the mounted state (Fig. 1), an exterior side (exterior side of 1) intended for facing an exterior (Fig. 1), an inner side (inner side of 1) facing the frame opening (within 1) and an outer side (outer side of 1) facing away from the frame opening (within 1), 
where the ventilation unit (3-5) is configured for being arranged primarily adjacent to the outer side (outer side of 1 and or 2) of a corresponding frame member (1, 2), and 
the ventilation unit (3-5) comprises a frame facing side (left sides of 3-5) configured for being arranged adjacent to or at the interior side (interior side of 1/2) of said corresponding frame member (1, 2) and 
in that the roof window system (Fig. 1-2) further comprising a ventilation panel (9) allowing air passage from one side (one side of 9) of the ventilation panel (9) to another side of the ventilation panel (another side of 9), thereby defining an intended air flow direction (left to right, via 4), said ventilation panel (9) being configured for facing the interior (interior / under 1) of the building and extending away from (vertically) the interior side (interior side of 1 or 2) of the corresponding frame member (1, 2) adjacent to which the ventilation unit is mounted (Fig. 1).
Re claim 2, Fakro discloses a roof window system according to claim 1, wherein the ventilation panel (9) is configured such that the ventilation panel (9) does not extend below (Fig. 1) a the window frame plane (plane of 1) defined by the inner side (inner side of 1) of the corresponding frame member (1, 2) in a mounted state (Fig. 1-2).
Re claim 3, Fakro discloses a roof window system according to claim 1, wherein the ventilation panel (9) is configured such that the intended air flow direction (left/right) is extending substantially perpendicular (left/right) to the frame plane (when the plane is interior, of 1, as vertically) in the mounted state (Fig. 1-2).
Re claim 4, Fakro discloses a roof window system according to claim 1, wherein the ventilation unit (3-5) is configured to be arranged at the top frame member (top member of 1, see Fig. 2).
Re claim 5, Fakro discloses a roof window system according to claim 1, wherein the ventilation panel (9) is configured for being accommodated in a groove (see examiner comments) in the frame (1) adapted for receiving a lining panel (9 and 1 are capable of receiving a lining panel) and/or the ventilation panel is provided with a groove configured to accommodate a lining panel (as this is an/or clause).
Re claim 7, Fakro discloses a roof window system according to claim 1, wherein the ventilation panel (9) is comprising a grating and/or a closure (Fig. 3).
Re claim 8, Fakro discloses a roof window system according to claim 1, comprising a ventilation assembly (the assembly of 3-5) comprising the ventilation unit (3-5) that is configured for being arranged adjacent to the outer side (outer side of 1/2) of the corresponding frame member (1, 2) and a housing (see examiner comments), said housing (see examiner comments) accommodates (Fig. 1) the ventilation unit (3-5).
Re claim 10, Fakro discloses a roof window system according to claim 1, further comprising a sash (2) , comprising a top member (top member of 2), bottom member (bottom member of 2) and two side members (two side members of 2) defining a sash plane (plane of 2), wherein the ventilation unit (3-5) is configured for being mounted (Fig. 2) such that the ventilation unit (3-5), the corresponding frame member (1) adjacent to which the ventilation unit (3-5) is mounted and the corresponding sash member (of 2) are located substantially in continuation of each other (as “in continuation of each other” does not require identical top planes, which it appears may be the intention) when seen in the direction of the frame plane (of 1) in the mounted state (Fig. 2).
Re claim 11, Fakro discloses a roof window system according to claim 1, wherein dimensions of the housing (see examiner comments) are chosen such that a length (Fig. 2) of the housing (see examiner comments) is parallel to a length (Fig. 2) of the corresponding frame member (1) which the ventilation unit (3-5) is adjacent to and does not exceed the length (Fig. 2) of the corresponding frame member (of 1), and a height (overall height of the structure identified in examiner’s comments) of the housing (see examiner comments) is parallel to (Fig. 2) a height of the corresponding frame member (of 1) which the ventilation unit (3-5) is adjacent to and does not exceed the height (because the height of the housing is smaller than the height of the frame members, and the language doesn’t require “does not extend above”) of the corresponding frame member (1).
Re claim 12, Fakro discloses a roof window system according to claim 1, wherein the ventilation assembly (3-5) further comprising an input (one end of 4) and exhaust of air (another end of 4) and/or a ventilator (as this is an and/or clause) and/or an air purifying filter (as this is an and/or clause).
Re claim 14, Fakro discloses a method of providing (Fig. 1-2 showing elements provided) ventilation for a building (via 3-5) using a ventilation unit (3-5) configured for being mounted adjacent (Fig. 2) a roof window (1),
where said roof window (1) comprises at least one frame (1) defining a frame plane (Fig. 2) and including a pane (Fig. 1, unlabeled) mounted in said at least one frame (1), 
the at least one frame (1) comprising a top frame member (top member of 1) intended for being located highest in a the mounted state (top member of 1 is capable of being mounted in a highest state) when seen in a direction of inclination of the roof structure (as this is optional/conditional due to “when”), a bottom frame member (bottom member of 1) opposite the top frame member (top member of 1), and two side frame members (side members of 1) extending between the top frame member (top member of 1) and the bottom frame member (bottom member of 1), said top frame member (top member of 1), said bottom frame member (bottom member of 1) and said two side frame members (side members of 1) together form a window structure (1) delimiting a frame opening (within 1) and each having an interior side (interior side of 1) intended for facing an the interior in the mounted state (Fig. 1), an exterior side (exterior side of 1) intended for facing an exterior (Fig. 1), an inner side (inner side of 1) facing the frame opening (within 1) and an outer side (outer side of 1) facing away from the frame opening (within 1), 
said method comprising the steps of:
arranging (Fig. 2 showing arrangement of 3-5) the ventilation unit (3-5) adjacent to the outer side (outer side of 1 and or 2) of a corresponding frame member (1, 2),said ventilation unit (3-5) being adapted for providing ventilation (via 4) of an interior (below 1) of a building, and 
arranging (Fig. 2 showing 9 arranged) a ventilation panel (9) so that it faces (Fig. 2) the interior (under 1) of the building and extends away from (vertically) the interior side (inner side of 1 and 2) of the corresponding frame member (1, 2), and
passing air (via 4)  through the ventilation panel (9) from one side (of 4) of the ventilation panel (9) to another side of the ventilation panel (another side of 9) in an intended air flow direction (left to right, via 4) using the ventilation unit (3-5).
Re claim 15, Fakro discloses a roof window system according to claim 2, wherein the ventilation panel (9) is configured for being accommodated in a groove (see examiner comments) in the frame (1) adapted for receiving a lining panel (9 and 1 are capable of receiving a lining panel) and/or the ventilation panel is provided with a groove configured to accommodate a lining panel (as this is an/or clause).
Re claim 16, Fakro discloses a roof window system according to claim 3, wherein the ventilation panel (9) is configured for being accommodated in a groove (see examiner comments) in the frame (1) adapted for receiving a lining panel (9 and 1 are capable of receiving a lining panel) and/or the ventilation panel is provided with a groove configured to accommodate a lining panel (as this is an/or clause).
Re claim 17, Fakro discloses a roof window system according to claim 4, wherein the ventilation panel (9) is configured for being accommodated in a groove (see examiner comments) in the frame (1) adapted for receiving a lining panel (9 and 1 are capable of receiving a lining panel) and/or the ventilation panel is provided with a groove configured to accommodate a lining panel (as this is an/or clause).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakro (WO 2008/133539) in view of Baumle (US 5,581,945).
Re claim 6, Fakro discloses a roof window system according to claim 1, but fails to disclose further comprising a lining panel, wherein the ventilation panel is integrated in the lining panel.
However, Baumle discloses further comprising a lining panel (Fig. 4 30), wherein the ventilation panel (1) is integrated in the lining panel (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof window system of Fakro further comprising a lining panel, wherein the ventilation panel is integrated in the lining panel as disclosed by Baumle in order to provide a seal when desired (Col 3 lines 40-48).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakro (WO 2008/133539) in view of York (US 6,695,692).
Re claim 9, Fakro discloses a roof window system according to claim 8, but fails to disclose wherein the housing comprises a solar cell mounted on an the exterior side of the housing for supplying electricity to the ventilation unit.
However, York discloses wherein the housing (18) comprises a solar cell (16) mounted on an the exterior side (top of 18) of the housing (18) for supplying electricity to the ventilation unit (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof window system of Fakro wherein the housing comprises a solar cell mounted on an the exterior side of the housing for supplying electricity to the ventilation unit as disclosed by York in order to energize additional features, such as a fan and/or motor (Abstract).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakro (WO 2008/133539) in view of Feucht et al (“Feucht”) (US 2004/0139669).
Re claim 13, Fakro discloses a roof window system (Fig. 1), said roof window system including a ventilation unit (3-5) configured for being mounted adjacent to a roof window (unlabeled pane adjacent 2) and adapted for providing ventilation of an interior of the building (interior to 1) in which the roof window (Fig. 1) is mounted (Fig. 1), 
where said roof window (1) comprises at least one frame (1) defining a frame plane (Fig. 2) and including a pane (Fig. 1, unlabeled) mounted in said at least one frame (1), 
the at least one frame (1) comprising a top frame member (top member of 1) intended for being located highest (top member of 1 is capable of being mounted in a highest state) when seen in a direction of inclination of the roof structure (as this is optional/conditional due to “when”), a bottom frame member (bottom member of 1) opposite the top frame member (top member of 1), and two side frame members (side members of 1) extending between the top frame member (top member of 1) and the bottom frame member (bottom member of 1), said top frame member (top member of 1), said bottom frame member (bottom member of 1) and said two side frame members (side members of 1) together form a window structure (1) delimiting a frame opening (within 1) and each having an interior side (interior side of 1) intended for facing an the interior in the mounted state (Fig. 1), an exterior side (exterior side of 1) intended for facing an exterior (Fig. 1), an inner side (inner side of 1) facing the frame opening (within 1) and an outer side (outer side of 1) facing away from the frame opening (within 1), 
where the ventilation unit (3-5) is primarily arranged at the outer side (outer side of 1 and or 2) of a corresponding frame member (1, 2), the ventilation unit (3-5) preferably comprises a lower side (lower side of 3-5) configured for being arranged adjacent to or at the interior side (interior side of 1/2) of said corresponding frame member (1 ,2), and 
the roof window system (Fig. 1-2) further comprising a ventilation panel (9) facing the interior of the building (Fig. 2) and extending away from (vertically) the interior side (interior side of 1/2) of the corresponding frame member (1, 2),
but fails to disclose a roof structure (even though the invention is drawn to a ‘roof window,’ it does not make explicit an actual roof structure), 
However, Feucht discloses a roof structure ([0041]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof window system of Fakro with a roof structure as disclosed by Feucht in order to provide a support for use of the roof window of Fakro, as is the normal and logical use of a “roof window.”

Examiner Comments

    PNG
    media_image1.png
    751
    844
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635